                Case 1:20-cv-01915-GBD-SLC Document 34 Filed 02/08/21 Page 1 of 2




JAMES E. JOHNSON                            THE CITY OF NEW YORK                                         MELANIE ASH
Corporation Counsel                                                                              Tel (212) 356-2276 (o)
                                           LAW DEPARTMENT                                            (917) 828-3930 (c)
                                                                                                    mash@law.nyc.gov
                                               100 CHURCH STREET
                                               NEW YORK, NY 10007


                                                                    February 5, 2021

        By ECF
        Hon. Sarah Cave, U.S.M.J.
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

                       Re:    C.C., et al. v. NYC Dep’t of Educ., 20-cv-01915 (GBD) (SLC) –
                              Application for 30 day Adjournment of Settlement Conference
                              Pursuant to the Scheduling Order (Doc. 29) and Standing Order

        Dear Judge Cave:

                I am a senior counsel in the Affirmative Litigation Division of the New York City Law
        Department, counsel for the Defendant New York City Department of Education (“Defendant”)
        in the case referenced above. I write, with consent of Plaintiff, to request a 30 day adjournment
        of the Settlement Conference currently scheduled for March 4, 2021.

                This is Defendant’s first request for an adjournment of the Settlement Conference, but the
        third request overall. This Court has previously adjourned the Settlement Conference twice at
        Plaintiff’s request—first, from September 29, 2020 to January 21, 2021, to permit the completion
        of an updated neuropsychological evaluation of Plaintiff D.A.; and second, from January 21,
        2021 to March 4, 2021, when a COVID-19 exposure required a delay in the aforementioned
        neuropsychological evaluation.

                Defendant requests a 30-day adjournment of the Settlement Conference due to an
        unavoidable conflict with Court-ordered dates for expedited discovery, a three-day evidentiary
        hearing, and post-hearing briefing in connection with a pending motion for a preliminary
        injunction in another matter before this Court. As a result of the Court-ordered expedited
        schedule, counsel is not able to prepare for, and participate in, the Settlement Conference on the
        date currently scheduled. Plaintiff has consented to the requested adjournment.
      Case 1:20-cv-01915-GBD-SLC Document 34 Filed 02/08/21 Page 2 of 2




      Thank you for your consideration of this request.


                                                   Respectfully submitted,


                                                      s/ Melanie C.T. Ash
                                                   Melanie C.T. Ash
                                                   Assistant Corporation Counsel
                                                   Affirmative Litigation Division


cc:   Benjamin Kopp (via ECF)
      Attorney for Plaintiffs

           Defendant's Letter-Motion requesting an adjournment of the March 4, 2021
           Settlement Conference (ECF No. 33) is GRANTED and the Settlement Conference is
           ADJOURNED until Monday, April 12, 2021 at 2:00 pm on the Court's conference
           line. The parties are directed to call: (866) 390-1828; access code: 380-9799, at the
           scheduled time. If the parties wish to proceed via a secure video-teleconference
           service, and are able to host this service, they may email Chambers with the request
           and video conference details at least one week before the scheduled conference.

           The terms of the Court's Settlement Conference Scheduling Order, including the
           Court's Standing Order Applicable to Settlement Conferences (ECF No. 29), are
           incorporated by reference to this order. The parties shall email the Court their
           settlement conference submissions no later than Tuesday, April 6, 2021.

           The Clerk of Court is respectfully directed to set this conference as a settlement
           conference although it will take place by phone and to close ECF No. 33.

           SO-ORDERED 2/8/2021




                                              2
